Citation Nr: 1532394	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left foot sprain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION


The Veteran had active service from November 1976 to November 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In December 2013, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.

In October 2014, the Board remanded the claim for additional development.  The requested development has been substantially complied with and the claim is ready for appellate review.  

The Veteran was previously represented by an attorney.  In April 2015, the Board informed the Veteran and his attorney that the case had been returned to the Board.  They were informed that they had 90 days to request a change in representation or to submit additional argument or evidence.  In response, the Veteran's attorney submitted a withdrawal of representation that was received in July 2015.  A copy of this withdrawal was also furnished to the Veteran.  The Veteran has not appointed another representative.  

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a left ankle disability has been raised by the record and was previously referred to the Agency of Original Jurisdiction (AOJ) in the October 2014 remand.  However, the issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDING OF FACT

The preponderance of the competent evidence is against a finding that the Veteran's current diagnosed osteoarthritis of the left foot and hallus valgus, first manifested during his period of service, or are otherwise related to his period of service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left foot sprain have been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claim in October 2014 to obtain a new VA opinion by the examiner who conducted the March 2012 VA examination.  Thereafter, the claim would be readjudicated in a supplemental statement of the case. 

The record shows that a new opinion was obtained in February 2015.  Thereafter, his claim was readjudicated in light of the additional evidence in a February SSOC. 

Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].


VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In this case, the RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his claim in a letter dated in April 2010 prior to the RO's adjudication of the claim in the first instance.  The Board notes that the claim originally was a request to reopen a previously denied claim.  The claim was reopened in the October 2014 Board decision and remand.  Therefore, the current issue before the Board is a downstream issue from the original claim.  Any timing deficiency due to VCAA notice that was provided after the initial adjudication of the claims is remedied by re-adjudication of the claims, in the subsequent supplemental statements of the cases.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, any timing deficiency has been remedied.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service connection and initial increased rating claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA treatment records, and identified private treatment records as well as his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

VA has afforded the Veteran with VA examinations relating to his claim.  While the Board noted a deficiency in the March 2012 VA examiner's opinion, the deficiency was rectified via the Board's October 2014 remand and subsequent additional VA opinion obtained in February 2015.  The Board finds that, in conjunction, the March 2012 and February 2015 VA examination reports are adequate for VA adjudication purposes. See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

At the December 2013 videoconference hearing, the Veteran, accompanied by his representative, submitted oral testimony before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the December 2013 hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claim of entitlement to service connection for residuals of a left foot sprain.  Thus, the Board finds that the Veterans Law Judge presiding over the hearing has substantially fulfilled the obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

The Veteran has indicated that there was any further evidence to submit in support of the service connection claim.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of this claim.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, such as arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365 .

In this case, the Veteran seeks entitlement to service connection for residuals of a left foot sprain.  He argues that he injured his left foot in service and the injury led to the current diagnosis of arthritis of the left foot.  

With respect to element (1), the medical evidence of record demonstrates that the Veteran has current diagnoses of hallux valgus and, arthritis of the mid tarsal joints and first metatarsal phalangeal joint.  See the report of a March 2012 VA examination as well as the December 2010 letter from the private physician, Dr. R.V.U.  Element (1), current disability, has been satisfied.  The remaining questions on appeal as to each claimed disorder is whether the evidence of record supports element (2) in-service disease or injury, and element (3) a medical nexus between current disability and in-service disease or injury.  

Service treatment records show that the Veteran was treated for an injury of his left foot in March 1977.  He was treated with an ACE wrap, crutches for a week and was put on profile for a week.  In April 1977 he was seen for complaints of pain on the left foot which he attributed to an injury to the left foot while playing basketball three weeks before.  At the time, the diagnosis was left foot sprain.  He had pain around the mid tarsal joints.  A July 1979 separation physical noted normal feet and ankles.  Given the above, element (2), in-service injury has been established.

The Board will now discuss element (3), nexus or relationship, between the Veteran's current diagnosed hallux valgus and osteoarthritis of the left foot.  The Board acknowledges that the record contains a December 2010 private medical statement from R.V.U., M.D. that links the Veteran's osteoarthritis of the left foot to his period of service.   Specifically, the physician stated that the findings of osteoarthritis of the left foot would be consistent with his injury in service and the injury in 1977 is the probable cause of his foot pain.  However, this medical conclusion appears to be solely based on the Veteran's reported history and does not consider the medical evidence contained in the claims folder.  Moreover, Dr. V.U. failed to provide a full rationale in support of his medical conclusion that the Veteran's current osteoarthritis of the left foot is related to his period of service.  Rather, he simply stated the current diagnosis is consistent with the injury in service.  This is essentially a conclusory statement with minimal reasoning.

The Veteran was afforded a VA examination in March 2012.  At the time, the examiner noted diagnoses of hallux rigidus and foot sprain in March 1977.  X-rays of the foot noted osteophytes adjacent to the dorsal mid foot joints left much greater than right.  At the dorsal aspect of each calcaneus is a bony spur at the intersection of the Achilles' tendon.  The examiner provided an opinion stating that the complaint of a left foot pain is far less likely as not to be etiologically related to his in-service ankle injury.  He noted that there is no finding of any foot or ankle symptom over 30 years from the initial injury.  He concluded by stating that there is every possibility that he has had minor sprains of both ankles and/or feet since the initial injury.

The Board found the opinion inadequate in the October 2014 remand noting that the examiner seemed to be speculating that the Veteran had additional sprains to his ankle in his rationale, his failure to consider the Veteran's reports of left foot pain since service, and his failure to discuss the private medical opinion of December 2010 from the Veteran's treating physician.

Pursuant to the October 2014 Board remand, a new medical opinion was obtained in February 2015.  After a review of the claims file, the examiner opined that it is still his opinion that the current left foot complaints are less likely than not related to or caused by any in-service injury, events, or illness; and specifically are unlikely to be related to left foot sprain in military.

The examiner provided a lengthy reasoning citing relevant service and VA outpatient treatment records.  In addressing the private opinion of December 2010, the VA examiner noted that Dr. V.U. did not have available the claims file.  The examiner further noted that the private physician relied on the Veteran's statements which included a description of a severe sprain of the left foot which is not corroborated by the service treatment records.  He noted that service treatment records do not describe or note a severe sprain to the left foot.  He also noted that the private physician had, in September 2012 treatment records, stated that the current osteoarthritis of the left foot could or could not be related to the 1977 injury in service.  This undermines his unequivocal opinion of December 2010 that the current left foot disability is due to the 1977 injury.  Finally, he noted that the first metatarsophalangeal joint was not involved in the 1977 injury and is likely showing early degenerative change due to the hallux valgus, not due to the midfoot injury and unrelated to any in-military foot or ankle injury.     

Regarding the Veteran's allegations of continuity of left foot pain since service, he noted that the Veteran reported he was seen in 1988 for complaints of foot pain by a doctor who is now deceased and whose records are no longer available.  He further noted that at separation, over two years after the initial injury, the Veteran was found to have no problems with his left foot and he indicated no problems with his feet.  Moreover, he noted that even assuming that he saw a doctor in 1988 for left foot pain this was eleven years after the initial injury and in his opinion, it was very unlikely that those complaints were related to the 1977 injury.  Finally, he noted that the Veteran repeatedly was seen for other orthopedic complaints post service and he made no mention of any left foot problems until 2006.  In fact, he denied any problems with his feet until 2006.  

Regarding the injury itself, the VA examiner stated that VA Medical Center records show bilateral foot pain, not unilateral.  Foot pain on exam was minimally greater on left foot.  He noted that the Veteran has right mid foot osteoarthritis at the same location as on the left mid foot, though the development is less.  He explained that if the Veteran has no other injury post service to either ankle or foot as he has maintained, then it is not possible for the right foot to have the same locus of arthritic change as the injured left foot if the arthritis is due to the injury of the left foot.  The injury left foot did not and cannot cause arthritis to develop in right foot.  

It is well established that the Board is within its province to weigh conflicting medical evidence.  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Here, Dr. U.V. provided a very cursory no statement in support of his medical conclusion that the Veteran's current diagnosed osteoarthritis of the left foot is related to his period of service.  Indeed, he simply said that the current diagnosis was consistent with the injury in service.  While Dr. U.V. appears to be the Veteran's treating physician, and he is presumably familiar with the Veteran's medical history, without any additional statement that demonstrates how or why the Veteran's current left foot disability is related to his period of service, the 2010 private medical opinion contains little, if any, probative value. 

In contrast, the Board finds that the VA examiner's negative medical nexus opinion of February 2015 is more probative in this matter, and it weighs heavily against the Veteran's claim.  In this regard, the VA examiner provided rational statements in support of his medical conclusions as detailed above.  The Board also gives significant probative value to the comments from the 2015 VA examiner, since the VA examiner had access to the entire claims file, to include the service treatment records, post-service treatment records, previous medical statements, and the Veteran's statements.  Moreover, the examiner specifically addressed all of the evidence, to include medical and lay evidence. 

The Board has also considered the Veteran's own assertions that his current diagnosed left foot disability is related to his period of service.  Specifically the Board has considered his statements of left foot pain since service.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to diagnosis in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the 2015 VA examiner concluded that the Veteran's current left foot disability is not related to the in-service injury.  The Board has placed great probative value on this opinion as the examiner has the medical expertise needed to formulate such an opinion, expertise which the Veteran does not have.

Moreover, while the Veteran's assertion of left foot pain since service is competent, the Board finds that they are not credible.  Indeed, at separation the Veteran denied any problems with his feet.  Moreover, there are numerous post-service treatment records showing the Veteran reported he had no problems with his feet.  Post-service orthopedic records show the Veteran sought treatment for other orthopedic complaints and did not mention his left foot.  Moreover, at the March 2012 VA examination he specifically stated that he had no problems with his left foot until 2006.  The Board acknowledges that the Veteran has reported he saw a physician for left foot pain in 1988 and later in the 1990's.  These records, however, are unavailable.  However, even assuming that he did experience left foot pain in 1988, this was almost 10 years after service and does not corroborate an allegation of continuous left foot pain since service.  Finally, even accepting his statements of left foot pain since service as credible, the February 2015 VA examiner considered said allegations in his opinion and still opined that the current left foot disability is not due to the in-service injury.  The 2015 VA medical opinion is based upon a review of the medical evidence of record, which included the Veteran's reported history, as well as the examiner's medical expertise. 

Accordingly, element (3), nexus or relationship between the current diagnosed left foot disability and injury in service or service-connected disability, have not been satisfied, and the Veteran's service-connection claim fails on this basis.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of a left foot sprain is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


